Citation Nr: 0601507	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  02-03 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Evaluation of laceration of the right radial sensory 
nerve, currently rated as 20 percent disabling.

2.  Evaluation of degenerative disc disease of the lumbar 
spine, currently rated as 20 percent disabling.  

3.  Entitlement to service connection for bilateral hip pain.  

4.  Entitlement to service connection for spasms in the lower 
extremities.

5.  Entitlement to service connection for spasms in the 
gluteus.  

6.  Entitlement to service connection for a right shoulder 
disorder.  

7.  Entitlement to service connection for a chronic left 
wrist disorder.

8.  Entitlement to service connection for a left foot 
disorder, to include bilateral pes planus.  

9.  Entitlement to service connection for residuals of 
exposure to toxic fuel, to include a sinus disorder and 
allergies.

10.  Entitlement to service connection for a headache 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The appellant had active service from July 1996 to October 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  

This case has previously come before the Board.  In December 
2003, the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

By rating decision, dated in June 2003, the evaluation for a 
laceration of the right radial sensory nerve was increased to 
20 percent.  Since the increase to 20 percent did not 
represent a full grant of the benefit sought, the evaluation 
of the laceration of the right radial sensory nerve remains 
in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issues of service connection for a left shoulder 
disorder, right foot disorder and chronic stomach problems 
were before the Board at the time of its December 2003 
remand.  However, by rating decision, dated in December 2004, 
service connection for a left shoulder disorder was granted.  
This represents a full grant of the benefit sought.  The 
evaluation of degenerative disc disease of the lumbar spine 
was increased to 20 percent.  Since the increase to 20 
percent did not represent a full grant of the benefit sought, 
the evaluation of degenerative disc disease of the lumbar 
spine remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

In an April 2005 rating decision, the AOJ granted service 
connection for residuals of a right foot injury, to include 
arthritis, and gastroesophageal reflux disease (GERD).  This 
represents a full grant of the benefits sought. 


FINDINGS OF FACT

1.  A laceration of the right radial sensory nerve is 
productive of diminished sensation in the radial nerve 
distribution and in the dorsal aspect of the thumb, index, 
and long fingers.  No more than mild incomplete paralysis on 
the minor side is shown.  

2.  The appellant exhibits no more than moderate disability 
of the lumbar spine, including no more than moderate 
intervertebral disc syndrome or limitation of motion. 

3.  Since September 26, 2003, the appellant has not exhibited 
motion of the thoracolumbar spine 30 degrees or less and he 
does not have favorable ankylosis of the entire thoracolumbar 
spine.  

4.  He does not have incapacitating episodes of lumbar 
degenerative disc disease symptoms prescribed by a physician 
of at least 4 weeks during a 12 months period.

5.  Complaints of radiating pain and, at times, spasm in the 
left gluteal area more nearly reflect mild incomplete 
paralysis of the left sciatic nerve; no significant 
impairment of the right sciatic nerve is demonstrated.  

6.  The appellant does not have a right shoulder disorder.  

7.  A left wrist disorder is not shown.  

8.  A pathological disorder, separate and apart from 
degenerative disc disease of the lumbar spine, manifested by 
hip pain and spasm in the lower extremities and gluteal area, 
is not shown.

9.  A disorder as a result of exposure to toxic fuel, to 
include a sinus disorder and/or allergies, is not shown.  

10.  A headache disability was not manifest in service and is 
not attributable to service.  

11.  Moderate pes planus was noted at entry into service, and 
pes planus did not increase in severity during service.

12.  Left foot plantar fasciitis was not manifest in service 
and is not attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a laceration of the right radial sensory nerve have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8514 (2005).

2.  Under the criteria in effect prior to September 23, 2002, 
the criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).

3.  Under the criteria in effect as of September 23, 2002, 
the criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003).

4.  Under the criteria in effect as of September 26, 2003, 
the criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.7, 4.71a, Diagnostic Codes 5235 to 5243 (2005).

5.  Under the criteria as amended effective September 23, 
2002, and September 26, 2003, the criteria for an evaluation 
of 10 percent, but no higher, for impairment of the left 
sciatic nerve have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8620 (2005).

6.  A right shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

7.  A left wrist disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

8.  Disabilities manifested by bilateral hip pain, spasm in 
the lower extremities and spasm in the gluteus were not 
incurred in or aggravated by service.  U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

9.  A disability as a result of exposure to toxic fuel, to 
include a sinus disorder and allergies, was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

10.  A headache disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

11.  Pes planus preexisted service and was not aggravated by 
service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2005); VAOPGCPREC 3-03 (July 16, 2003).

12.  Left foot plantar fasciitis was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in February 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claims.  The claimant, however, was 
provided notice which was adequate.  Following the February 
2004 notice, the April 2005 (sent in May 2005) supplemental 
statement of the case issued constituted subsequent process.  
The appellant has not shown how any error was prejudicial.  
Moreover, the essential fairness of the adjudication was not 
affected.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, and to obtain records and 
opinions.  The claimant was specifically advised of the type 
of evidence that would establish the claim.  The claimant has 
been provided notice of what VA was doing to develop the 
claims, notice of what the claimant could do to help the 
claims and notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

I.  Evaluation

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).   

During the pendency of the appellant's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Generally, the effective date may be no 
earlier than the effective date of the liberalizing 
regulation.  

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 40 percent rating for severe 
limitation of motion.

Under Diagnostic Code 5295 lumbosacral strain is assigned a 
10 percent rating with characteristic pain on motion.  With 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral in the standing position, a 20 
percent rating is assigned.  When severe, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
rating is assigned. 

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A 60 percent 
rating is warranted when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Effective September 23, 2002, Diagnostic Code 5293 provides 
that intervertebral disc syndrome shall be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent rating is assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is assigned.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months a 40 percent 
rating is assigned.  With incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months a 60 percent rating is assigned.  

Note (1):  For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2):  When evaluating on the basis 
of chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

The amended version of the rating criteria effective 
September 26, 2003, provides as follows:

Lumbosacral or cervical strain is 
evaluated under Diagnostic Code 5237.  
Intervertebral disc syndrome is 
evaluated under Diagnostic Code 5243.  

The general rating formula provides for 
the following disability ratings for 
diseases or injuries of the spine, with 
or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease.  It applies to Diagnostic Codes 
5237 to 5243, unless the disability 
rated under Code 5243 is evaluated under 
the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating 
Episodes.  

The Board notes that under the general rating formula for 
diseases and injuries of the spine, ratings are assigned as 
follows:

10 percent - Forward flexion of the 
thorocolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the thoracolumbar spine 
greater than 120 degrees but not greater 
than 235 degrees; or the combined range 
of motion of the cervical spine greater 
than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour 
or vertebral body fracture with loss of 
50 percent or more of the height.  

20 percent -- Forward flexion of the 
thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.

40 percent -- Unfavorable ankylosis of 
the entire cervical spine; or, forward 
flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;

50 percent -- Unfavorable ankylosis of 
the entire thoracolumbar spine; and 100 
percent -- Unfavorable ankylosis of the 
entire spine.

Note (1):  Any associated objective 
neurologic abnormalities, including, but 
not limited to, bowel or bladder 
impairment, should be separately 
evaluated under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of 
motion refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4):  Round each range of motion 
measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following:  
difficulty walking because of a limited 
line of vision; restricted opening of 
the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate 
disability of the thoracolumbar and 
cervical spine segments, except when 
there is unfavorable ankylosis of both 
segments, which will be rated as a 
single disability.  Diagnostic Code 
5235, vertebral fracture or dislocation; 
Diagnostic Code 5236, sacroiliac injury 
and weakness; Diagnostic Code 5237, 
lumbosacral or cervical strain; 
Diagnostic Code 5238, spinal stenosis; 
Diagnostic Code 5239, spondylolisthesis 
or segmental instability; Diagnostic 
Code 5240, ankylosing spondylitis; 
Diagnostic Code 5241, spinal fusion; 
Diagnostic Code 5242, degenerative 
arthritis of the spine (see also 
Diagnostic Code 5003); Diagnostic Code 
5243, intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The Rating Schedule also provides ratings for disability of 
the sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 
(2003).  

Diagnostic Code 8514 pertains to paralysis of the radial 
nerve and provides for a 60 percent rating where there is 
complete paralysis of the minor side, with drop of hand and 
fingers, wrist and fingers perpetually flexed, the thumb 
adducted falling within the line of the outer border of the 
index finger; can not extend hand at wrist, extend proximal 
phalanges of fingers, extend thumb, or make lateral movement 
of wrist; supination of hand, extension and flexion of elbow 
weakened, the loss of synergic motion of extensors impairs 
the hand grip seriously; total paralysis of the triceps 
occurs only as the greatest rarity.  Where paralysis is 
incomplete on the minor side, a 40 percent rating is 
warranted for severe impairment, 20 percent for moderate 
impairment and 20 percent for mild impairment.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration. When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when bilateral the 
rating should include the application of the bilateral 
factor.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Laceration of Right Radial Sensory Nerve

Factual Background

The July 2001 VA joints examination notes that the appellant 
is left hand dominant.  The appellant complained of loss of 
strength in the right hand as well as diminished sensation in 
the distribution of the radial sensory nerve.  Examination 
revealed a 2 cm laceration over the dorsal radial aspect of 
the wrist.  It was noted to be non-hypertrophic, nonadherent, 
and nontender.  The impression was history of laceration of 
the right radial sensory nerve, minimally symptomatic.  The 
impression on x-ray examination showed no bone or joint space 
abnormality.  

In a September 2001 addendum to the July 2001 VA examination 
report, the examiner stated the x-ray examination report had 
been reviewed.  The assessment was history of right wrist 
laceration and history of laceration, right radial sensory 
nerve, minimally symptomatic.  

On VA examination in October 2004, the examiner reviewed the 
claims file.  The appellant complained of intermittent 
numbness in a 4 cm area of his right hand, dorsal posterior 
surface between his thumb and wrist.  He stated that he had 
numbness and tingling 10-12 times per month, lasting about 20 
minutes.  He added that he shook his hand to get relief.  He 
stated that it did not compromise the function of his hands, 
and did not affect his ability to do his job.  Neurologic 
examination was normal.  The assessment was paralysis of a 
nerve, unchanged since the last examination of the right 
hand.  

On VA examination in March 2005, the examiner reviewed the 
claims file.  The appellant complained of pain and stiffness 
in the right wrist with residual numbness in the right thumb 
and the dorsal aspect of the second and third index and long 
fingers of the right hand.  The report notes subjective 
swelling and that the appellant felt he had decreased hand 
grip and strength when he had to push or pull.  The appellant 
stated that he had loss of sensation.  

On examination, there was tenderness on range of motion.  
Right wrist extension was from 0 to 70 degrees and flexion 
from 0 to 80 degrees, with adequate radial deviation from 0 
to 20 degrees and ulnar deviation from 0 to 45 degrees; there 
was adequate metacarpophalangeal joint flexion from 0 to 70 
degrees.  There was opposition of the thumb with all of the 
fingers, no gap between the tip of the thumb and the fingers, 
and no gap between the tips of the fingers and the proximal 
transverse wrist and the palm, which was noted to be normal.  
There was no evidence of muscle atrophy of the thenar, 
hypthenar or interosseous muscles.  There was decreased 
sensation in the radial nerve distribution.  There was 
decreased sensation in the dorsal aspect of the thumb, index, 
and long fingers.  The examiner noted a good, adequate 
handgrip with no evidence of swelling.  He had decreased 
strength for pushing, pulling and twisting due to pain.  He 
had full active and passive range of motion of all of the 
joints.  The relevant impression was right wrist laceration 
with radial sensory nerve dysfunction with mild 
symptomatology, and evidence of tenderness during range of 
motion, and adequate preservation of the motor function and a 
minimally decreased hand grip.  The examiner noted that joint 
function might be additionally limited by pain following 
repetitive use in a mild degree.  

Analysis

Initially, the Board notes that the appellant is appealing 
the original assignment of a disability evaluation following 
an award of service connection for a laceration of the right 
radial sensory nerve.  In such cases, the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
notes the AOJ has assigned a 20 percent evaluation for the 
entire appeal period.  Accordingly, the issue is whether a 
rating in excess of 20 percent for a laceration of the right 
radial sensory nerve is warranted at any time during the 
appeal period.  The Board concludes that the disability has 
not significantly changed and that a uniform rating is 
warranted.

The appellant contends that a laceration of the right radial 
sensory nerve is more disabling than currently evaluated.  
The AOJ has rated the disability as 20 percent disabling 
under Diagnostic Code 8514.  The record, to include the July 
2001 VA examination report, reflects the appellant is left 
hand dominant.  Thus, his disability is rated as a minor 
upper extremity.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8514, a 20 percent 
evaluation is for mild or moderate incomplete paralysis of 
the musculospiral (radial) nerve on the minor side.  A 40 
percent rating is for severe incomplete paralysis on the 
minor side.

In this case, the appellant's impairment of the right radial 
sensory nerve region has been shown to be no more than mild 
in degree.  The condition was noted as minimally symptomatic 
on examination in 2001, and on examination in October 2004, 
neurologic examination was normal.  Intermittent, brief 
episodes of numbness and tingling were reported, but neither 
affected his ability to do his job.  While there was 
diminished sensation in the radial nerve distribution and in 
the dorsal aspect of the thumb, index, and long fingers, on 
examination in March 2005 he had an adequate hand grip with 
no evidence of swelling, and active and passive range of 
motion of all of the joints.  The examiner specifically 
stated the symptoms were mild, with adequate preservation of 
the motor function and a minimally decreased hand grip.  

The Board has considered the provisions of DeLuca v Brown, 8 
Vet. App. 202 (1995) and 38 C.F.R.38 C.F.R. § 4.59.  The 
Board notes that the July 2001 VA examiner stated the right 
wrist was minimally symptomatic, and in October 2004, it was 
noted to be unchanged.  The March 2005 VA examiner 
specifically stated that any additional joint function 
limitation was mild.  The Board notes that the 20 percent 
disability evaluation assigned contemplates impairment in 
earning capacity, including loss of time from exacerbations.  
38 C.F.R. § 4.1 (2004).  Thus, the Board finds a higher 
evaluation is not warranted.

The Board notes that the appellant is competent to report his 
symptoms; however, he is not a medical professional and his 
statements do not constitute competent evidence in regard to 
the severity of the residuals of a laceration of the right 
sensory radial nerve.   Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The most 
probative evidence establishes that the laceration of the 
right radial sensory nerve is mild and certainly no more than 
moderate.  Such evidence is far more probative than the 
appellant's unsupported lay opinion.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. Consequently, the benefit 
sought on appeal is denied.  

Degenerative Disc Disease of the Lumbar Spine

Factual Background

VA x-ray examination of the lumbar spine in July 2001 showed 
marked disc space narrowing at L4-5 and mild spurring and 
moderate narrowing, posteriorly, at L5-S1.  Normal vertebral 
alignment was noted.  

On VA examination in July 2001, the appellant complained of 
daily low back pain with radiation into the buttocks, 
bilaterally, and near the hamstrings on the left more than 
the right.  He stated that pain occurred primarily in the 
morning or with prolonged standing.  He stated that he needed 
to get up and walk around periodically because of stiffness 
in his back.  

On examination, the appellant's gait was normal.  He had a 
level pelvis.  He was able to sit easily in a chair.  The 
report notes he needed no assistance arising from a seated 
position.  The examiner stated that on range of motion 
testing, the appellant voluntarily limited his range of 
motion to about 20 degrees of flexion, neutral extension, and 
negligible right and left side bending.  Weidell's testing 
revealed complaints of low back pain with concerted trunk or 
pelvic rotation.  There was low back pain with light touch 
over a large area, low back pain with superficial skin pinch, 
and low back pain with axialating of the cervical spine.  
Neurological evaluation revealed physiologic and symmetrical 
reflexes, strength and sensation in both lower extremities.  
Internal and external rotation, abduction and flexion of the 
hips were within normal limits.  Straight leg raising, 
bilaterally, was negative at 90 degrees.  The relevant 
impressions were history of low back pain with bilateral hip 
pain, etiology uncertain.  

In a September 2001 addendum to the July 2001 report of 
examination, the examiner stated he reviewed x-ray 
examination reports.  The impression was history of low back 
pain with degenerative disc disease of the lumbar spine.  

On VA gastrointestinal examination in October 2004, the 
examiner reviewed the claims file.  Neurologic examination 
was normal.  The examiner noted that the appellant was in 
obvious pain, as he winced when he moved around, especially 
when trying to lie down or sit up.  The appellant complained 
of back pain, to include on straight leg raising, left worse 
than right.  He had back pain in association with walking on 
heels or toes.  The relevant assessment was low back pain.  

On VA spine examination in October 2004, the examiner 
reviewed the claims file.  The appellant complained of 
progressive pain in his back radiating down to the 
hamstrings, described as a sharp spasm, worse in the lower 
back.  He stated he had a flare up of his condition almost 
every day associated with prolonged walking, standing, any 
type of exercise, and driving.  He stated he wore a brace.  
No associated weakness or numbness was noted.  He complained 
of stiffness and of some limitation in his mobility.  No 
problems or limitations with his activities of daily living 
were noted.  The appellant stated that he had taken 10 to 15 
days off in the past year.  

The appellant stated that he felt discomfort in his hips, 
that the left side of his back was more painful than the 
right side, and that he felt the pain from his back radiated 
down to his left hip.  He stated that there were associated 
muscle spasms associated with standing and walking, as well 
as stiffness and pain.  

On examination, the examiner noted the appellant had a non-
antalgic gait but presented evidence of difficulty making 
transfers from the table to the chair.  Active muscle spasm 
in the left side of his back was noted on examination.  
Flexion in the hips, bilaterally, was from 1 to 125 degrees.  
Extension was from 0 to 30 degrees, adduction was from 0 to 
25 degrees, and internal rotation was from 0 to 40 degrees.  
Abduction was from 0 to 45 degrees and external rotation was 
from 0 to 60 degrees.  The thoracolumbar spine showed 
evidence of muscle spasm, more marked on the left side than 
the right side.  Forward flexion was limited from 0 to 75 
degrees, with pain on repetitive motion.  A lack of endurance 
was noted.  Extension was from 0 to 20 degrees on the left 
and right, and lateral flexion was from 0-20 degrees on the 
left and right.  Lateral rotation was from 0 to 20 degrees.  
Range of motion was reduced by pain, lack of endurance, and 
fatigue.  Motor examination was normal.  Deep tendon reflexes 
were 2+ and straight-leg raising test was negative.  The 
impressions were back pain in the lumbosacral area, no other 
symptomatology, and hip arthralgia, most likely due to 
mechanical etiology.  A good preservation of range of motion 
was noted, and there was no evidence of any rheumatologic 
arthralgia or arthritis.  

On VA examination in March 2005, the examiner reviewed the 
claims file.  The appellant complained of low back pain, 
intermittently, radiating down to the gluteus muscle and 
hamstrings and to the hips.  No complaints of isolated hip 
pain were noted.  He stated that he had flare ups of back 
pain almost every day with prolonged sitting, standing, 
walking, and driving, and that he had difficulty walking, 
transferring, and with activities of daily living.  He added 
that he sometimes wore a back brace, was able to walk one 
mile without any pain, and was able to cope with his 
occupation.  No use of a cane, crutches, or walker was noted.  
He complained of frequency and of numbness in the hamstrings, 
along with muscle spasm in the gluteus and hamstrings.  No 
history of weight loss, fever, bowel complaints, malaise, 
dizziness, visual disturbances, numbness of the lower 
extremities, erectile dysfunction or weakness was noted.  He 
stated he had taken two weeks off from work in the past six 
months due to incapacitating periods.  

On examination, his gait was noted to be nonantalgic.  He was 
able to transfer from the chair to the table without any 
assistance and without any pain.  The examiner noted that he 
looked very muscular.  He had a full range of motion of the 
joints of both hips, with bilateral hip flexion from 0 to 125 
degrees, extension from 0 to 30 degrees, adduction from 0 to 
25 degrees, abduction from 0 to 45 degrees, external rotation 
from 0 to 60 degrees and internal rotation from 0 to 40 
degrees.  The thoracolumbar spine showed evidence of 
tenderness and muscle spasm, more marked on the left side 
than the right side of the lumbar spine.  There was reversed 
lordosis, forward flexion from 0 to 80 degrees, with pain 
between 50 to 80 degrees, and evidence of lack of endurance 
after repetitive use.  Extension was from 0 to 20 degrees.  
Left and right lateral flexion was from 0 to 20 degrees, and 
lateral rotation was from 0 to 20 degrees.  

No evidence of scoliosis or kyphosis was noted.  Motor 
examination was normal, and a normal, nonantalgic gait was 
noted.  Deep tendon reflexes were +2.  Sensory examination of 
the lower extremities was normal.  Straight leg raising test 
was negative.  There was no evidence of any abnormalities in 
the muscles of the hamstrings and there was no evidence of 
any muscle spasm in that area.  X-ray examinations were noted 
to show the bilateral hips were well maintained and normal.  
X-ray examinations of the lumbosacral spine were noted to 
show degenerative changes mainly at the L4-5 level, with disc 
space narrowing and end plate sclerosis.  Magnetic resonance 
imaging (MRI) of the lumbar spine showed mild degenerative 
changes of the lumbar spine with mild diffuse disc bulging at 
the level of the L3-L4-L5-2A level.  The report notes that it 
did not affect the spinal cord nerve root.  The relevant 
assessments were as follows:

Discogenic disease of the lumbar spine, 
with no evidence of spinal stenosis or 
radiculopathy.  The veteran has evidence 
of lack of endurance and pain during the 
examination.  In my medical opinion, he 
has limited functional capacity of the 
spine due to lack of endurance and pain 
following repetitive use of the back.  
The major functional impact is caused by 
pain in mild to moderate degree.

. . . .

History of bilateral spasm of the 
gluteus area and of the extremities and 
hip pain.  These conditions are related 
to the low back pain.  There is no 
pathology in the hips and x-rays showed 
normal function and range of motion is 
normal.  There is no arthritis in either 
hip.  I consider the pain in both hips 
is just radiating pain from the lower 
back.  He also has a muscle spasm of the 
gluteus area in the lower extremities in 
the hamstrings, which is also secondary 
to the lower back condition.  

Analysis

Initially, the Board notes that the appellant is appealing 
the original assignment of a disability evaluation following 
an award of service connection for degenerative disc disease 
of the lumbar spine.  In such cases, the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
notes the AOJ has assigned a 20 percent evaluation for the 
entire appeal period.  Accordingly, the issue is whether a 
rating in excess of 20 percent for lumbar spine degenerative 
disc disease is warranted at any time during the appeal 
period.  

Criteria Prior to September 23, 2002

In applying the old criteria, in order for a higher rating to 
be warranted under Diagnostic Code 5292, there must be severe 
limitation of motion of the lumbar spine.  The appellant does 
have muscle spasm in the low back and gluteal area.  There is 
not, however, severe limitation of motion even considering 
the directives of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
At worst, moderate limitation was shown by the totality of 
the evidence.  The Board notes the appellant voluntarily 
limited motion in 2001 and only mild limitation was shown on 
examinations in 2004 and 2005.  On the 2005 examination the 
examiner reported that pain began between 50 and 80 degrees; 
this does not indicate more than moderate limitation of 
motion even considering any additional limitation caused by 
the pain.  Thus, a higher rating is not warranted under 
Diagnostic Code 5292.  

In order for a higher rating to be warranted under Diagnostic 
Code 5295, there must be severe disability with listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The appellant had pain, but he did not demonstrate 
any of the cited criteria.  As noted, the August 2001 VA 
examiner stated that he voluntarily limited his range of 
motion.  Regardless, this shows there was no listing of the 
whole spine to the opposite side, no positive Goldthwaite's 
sign, and no marked limitation of forward bending in a 
standing position, or a loss of lateral motion, or abnormal 
mobility on forced motion.  Thus, a higher rating is not 
warranted under Diagnostic Code 5295.  

In order for a higher rating to be warranted under the former 
version of Diagnostic Code 5293, there must be severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  The appellant did not demonstrate a 
severe level of disability.  There were complaints of lumbar 
radiculopathy and objective signs of mild to moderate muscle 
spasm.  However, there were no other neurologic deficits.  
Overall, severe disability was not demonstrated.  Ankle jerks 
were present, and motor and sensory examinations were normal.  
Thus, a higher rating is not warranted under that version of 
Diagnostic Code 5293.  

Criteria Effective September 23, 2002

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a higher rating requires 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  The 
Board notes the appellant has asserted that he has missed 10 
to 15 days of work due to back pain in October 2004, and in 
March 2005, he stated he had taken off two weeks from work 
during the previous 6 months due to his back.  Regardless, 
there is no evidence that a physician prescribed bed rest for 
relief of the lumbar spine disability, particularly not of 
the frequency and duration required for the next higher 
rating.

The citeria as amended in September 2002 also provide for 
separately rating the orthopedic and neurologic 
manifestations of intervertebral disc syndrome.  However, as 
explained above, a rating higher than 20 percent is not 
warranted for the orthopedic manifestations under Diagnostic 
Code 5292 or Diagnostic Code 5295.  The appellant's back is 
not ankylosed so Diagnostic Code 5289, providing higher 
ratings for favorable and unfavorable ankylosis of the lumbar 
spine, is not applicable to this case.  The Board will 
discuss the applicability of a separate rating for the 
neurologic manifestations of the appellant's lumbar 
degenerative disc disease below.

New Criteria from September 26, 2003

Under the newest version of the rating schedule, in order for 
a higher rating to be warranted under the General Rating 
Formula for Diseases and Injuries of the Spine, there must be 
forward flexion of the thoracolumbar spine 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine.  
The appellant's motion of the thoracolumbar spine exceeds 30 
degrees and he does not have favorable ankylosis of the 
entire thoracolumbar spine.  Thus, a higher rating may not be 
assigned on that basis.  

The criteria for rating intervertebral disc syndrome based on 
incapacitating episodes remained the same with the September 
2003 changes to the rating schedule.  Therefore, for the same 
reasons given above, a higher rating based on incapacitating 
episodes is not warranted.

Thus, the Board finds that the 20 percent rating for 
orthopedic disability is proper.  
The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

Associated Objective Neurological Abnormalities

Under the criteria as amended in 2002 and 2003 the Board must 
also consider whether or not a separate compensable 
evaluation is warranted for the neurologic manifestations of 
the appellant's lumbar degenerative disc disease.  Neurologic 
examinations have been within normal limits; ankle jerks are 
present, and no motor or strength impairment or loss of 
sensation has been shown.  However, the appellant complains 
of pain radiating into the hips and of muscle spasm in the 
buttocks and lower extremities.  Findings have included 
muscle spasm in the thoracolumbar area, worse on the left 
than the right and of muscle spasm on the left side of the 
back.  Although no neurologic impairment has been shown, the 
Board finds that in light of the findings of spasm on the 
left side, it is likely that there is some mild impairment of 
the sciatic nerve on that side.  With regard to the right 
side, the Board concludes that there is no showing of 
neurologic impairment or significant muscle spasm of a 
severity as to reflect even mild impairment of the sciatic 
nerve at this time.  Consequently, a separate rating of 10 
percent for mild incomplete paralysis of the sciatic nerve on 
the left side is warranted under Diagnostic Code 8520.

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  The evidence fails to show 
that the laceration of the right radial sensory nerve or the 
lumbar spine disability have in the past caused marked 
interference with his employment, or that such have in the 
past or now require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  The Board notes that the July 2001 VA 
audiological examination report notes that the appellant is 
employed as a school teacher.  While he has reported missing 
two weeks of work during a six-month period due to his back, 
such does not constitute marked interference with employment.  
There is no competent opinion that a laceration of the right 
radial sensory nerve or a lumbar spine disability has caused 
marked interference with employment.  

II.  Service Connection

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137 
(West 2002); 38 C.F.R. § 3.304(b) (2005).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2005).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board notes that in the instant case, there has been no 
assertion of combat.  Thus, the provisions of 38 U.S.C.A. § 
1154(b) (West 2002) are not applicable.

Right Shoulder

In order to establish service connection, the evidence must 
show current disability related by competent evidence to in-
service disease or injury.  Service medical records include 
an October 2000 treatment record that notes complaints of 
right shoulder pain.  There were no findings or further 
complaints.  In his November 2000 claim, the appellant noted 
he had a "pinch[ed] nerve in shoulder 'right.'"  VA x-ray 
examination in July 2001 was noted to show no bone or joint 
abnormality of the right shoulder, and on VA joint 
examination at that time, he reported he had had no 
difficulty with his right shoulder.  On VA examination in 
October 2004, right shoulder forward flexion was from 0 to 
180 degrees, abduction was from 0 to 180 degrees, external 
rotation was from 0 to 90 degrees, and internal rotation was 
from 0 to 90 degrees.  While the appellant complained of pain 
on use and with activity, no underlying disease or injury was 
shown.  Absent competent evidence of disease or injury 
productive of disability, service connection is not 
warranted.  See Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. 
Cir. 2001).  At this time, there is no diagnosis involving 
the right shoulder identified as disease or injury.  In such 
circumstances, pain alone is not a compensable disability.  
The Board notes that on VA examination in March 2005, the 
appellant specifically stated that he did not have any 
condition of the right shoulder, had never had any pain the 
right shoulder, and had good range of motion in the right 
shoulder.  X-ray examination of the right shoulder was 
normal.  He had full range of motion of the right shoulder, 
and the examiner specifically stated there were no 
abnormalities of the right shoulder.  

Absent a current disability, service connection is not 
warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  A preponderance of the evidence is against the claim 
and there is no doubt to be resolved.  Consequently, the 
benefit sought on appeal is denied.

Left Wrist

Service connection for a left wrist disorder is not 
warranted.  Service medical records are negative for 
complaints, findings, or diagnosis of a left wrist disorder.  
Equally important is the fact that the appellant does not 
have a left wrist disorder.  In fact, on VA examination in 
July 2001, he specifically denied any difficulty with his 
left wrist.  No left wrist complaints or abnormal findings 
were reported on examinations in October 2004 and March 2005.  
Absent a current disability, service connection is not 
warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The preponderance of the evidence is against the claim.  
Consequently, the benefit sought on appeal is denied.  

Left Foot, to include Pes Planus

Factual Background

The June 1996 service entrance examination report notes 
moderate, asymptomatic pes planus.  An October 1996 record of 
treatment notes the appellant was able to heel to toe walk 
with no problems.  An October 2000 record of treatment notes 
no pes planus.  

On VA examination in July 2001, the appellant stated that 
during basic training, his socks had gotten wet inside of his 
boots.  He added that his toes had gotten cold and that he 
had been given a warming environment and ointment.  He stated 
he had no problems with his feet.  

On VA joints examination in July 2001, the appellant stated 
he had no difficulty with his left foot.  On examination, he 
was noted to have symmetrical arches and fully reversible 
mild pes planus.  X-ray examination of the feet showed no 
bone or joint space abnormality.  

On VA examination in October 2004, the appellant reported a 
history of pain and swelling on the inside of the arches of 
his feet since service.  He added that there had been 
associated swelling, stiffness, and pain, especially with 
walking more than a mile.  The report notes use of over-the-
counter orthotics for relief.  No history of injury or 
surgery to his feet was noted.  

On examination, there was adequate alignment of the ankles 
and heel area.  No Achilles tendonitis or flat foot was 
noted.  There was no hallux valgus.  A callus in the right 
great toe and onychomycosis in the right foot were noted, and 
there was minimal tenderness in the heel area.  No 
ulcerations or skin lesions were noted.  The appellant had 
difficulty walking on his heels due to pain and difficulty 
raising on his toes.  No hammertoes or high arches were 
noted.  There were no other deformities.  The assessment was 
bilateral foot pain, most likely plantar fasciitis, mild 
symptomatology.  

On VA examination in March 2005, the appellant complained of 
bilateral foot pain inside the arches associated with lack of 
endurance, and worse with prolonged standing.  The report of 
examination notes that he was not wearing inserts at the time 
of examination; he reported that he used inserts in his 
shoes.  

On examination, the feet had a full range of motion of all 
the toes on passive and active range of motion without any 
pain.  Tenderness in the arches, bilaterally, without any 
edema or weakness was noted.  There was no instability.  
There was no evidence of flat feet, hammertoes, or hallux 
valgus.  Pain in the bilateral arches in the calcaneal area 
was noted.  X-ray examination of the bilateral feet was noted 
to show degenerative changes in the toes, with no soft tissue 
swelling or abnormality.  The diagnosis was bilateral plantar 
fasciitis due to the presence of pain in the arches, as well 
as in the calcaneal area, with mild symptomatology.  

Analysis

1.  Pes Planus

Presumption of Soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports,"  38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  In this case, moderate 
bilateral pes planus was specifically noted on the June 1996 
service entrance examination, and, therefore, the appellant 
is not entitled to a presumption of soundness at service 
entrance in regard to pes planus.  Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).

Aggravation

Preexisting pes planus will be considered to have been 
aggravated by service where there is an increase in 
disability during service unless there is a specific finding 
that the increase is due to the natural progress of the 
disease.  38 C.F.R. § 3.306 (2005).

The Board finds that the evidence demonstrates that the 
preexisting pes planus was not aggravated by service.  As 
noted above, the appellant's preexisting pes planus was 
moderate at service entrance in 1996.  Service medical 
records are negative for complaints of or treatment for pes 
planus.  In association with the separation examination, an 
October 2000 orthopedic evaluation specifically noted no pes 
planus.  Pes planus was moderate but asymptomatic at service 
entrance, there were no symptoms during service, and at 
separation, no pes planus was noted.  This evidence shows 
that the appellant's pes planus did not increase in severity 
during service.  The Board notes that post service records 
reflect diagnoses of bilateral pes planus, although no flat 
feet were noted on VA examinations in October 2004 and March 
2005.  Regardless, the symptomatology was noted to be mild, 
rather than moderate, clearly showing it did not increase in 
severity.  Accordingly, the appellant's preexisting pes 
planus was not aggravated during service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  There is no doubt to be resolved.

2.  Plantar Fasciitis

Service medical records are negative for complaints, 
treatment or findings of plantar fasciitis of the left foot.  
On VA examination in October 2004 and March 2005, the 
diagnosis was plantar fasciitis.  There is, however, no 
competent evidence linking plantar fasciitis of the left foot 
to service.  Moreover, there is no continuity of 
symptomatology show since service.  The Board notes that on 
VA examination in July 2001, he denied any problem with the 
left foot, and no problems with the feet were specifically 
noted.

The appellant is competent to report his symptoms.  However, 
his lay opinion cannot be accepted as competent evidence to 
the extent that it purports to establish a medical diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 482, 
494-95 (1992).  The most probative evidence, to include the 
service medical records, establishes that left foot plantar 
fasciitis was not manifest in service and is not related to 
service.  

In sum, the competent evidence shows that a left foot 
disorder, to include left foot plantar fasciitis, was not 
incurred in service, and pes planus of the feet was not 
aggravated during service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Exposure to Toxic Fuel

The appellant asserts he has a sinus disorder and/or 
allergies as a result of exposure to toxic fuel.  Initially, 
the Board notes there is no reference to exposure to toxic 
fuel during service.  In addition, there is no competent 
evidence linking any sinus or allergy disorder to service.  
The Board notes that service medical records reflect 
complaints of allergy in September 1996.  The assessment, 
however, was upper respiratory infection, not a sinus 
disorder or allergies.  Allergies were denied on a March 1999 
medical record.  On VA examination in July 2001, the nose was 
normal and there were no lesions of the oropharynx.  On VA 
examination in October 2004, the mucus membranes of the nose 
were noted to be moist and pink without obstruction.  

The appellant is competent to report his symptoms.  As a lay 
person, however, his opinion is not competent in regard to 
diagnosis or etiology.  Absent a current disability, service 
connection is not warranted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In sum, there is no competent evidence 
linking any disorder, to include a sinus disorder or 
allergies, to exposure to toxic fuels during service.  

The preponderance of the evidence is against the claim.  
Consequently, the benefit sought on appeal is denied.  

Headache Disability

In order to establish service connection, the evidence must 
show currently disability related by competent evidence to 
in-service disease or injury.  Service medical records are 
negative for a chronic headache disability.  The June 1996 
service entrance examination report shows the head was 
normal.  While complaints of headache were noted during 
service, those complaints were shown in September 1996 when 
the appellant was being treated for a chin laceration and in 
March 1998 and September 2000 when the complaints were 
associated with other complaints, such as nausea and 
diarrhea.  The assessment in March 1998 was gastroenteritis, 
and in September 2000 the complaints were attributed to a 
viral syndrome.  

Post service records reflect complaints of headache.  
However, there is no competent evidence linking a headache 
disability to service.  The Board notes that the appellant is 
competent to report his symptoms; however, he is not a 
medical professional and his statements do not constitute 
competent evidence in regard to etiology.  Espiritu, supra.  
The most probative evidence establishes that the appellant 
does not have a chronic headache disability that is 
attributable to service.  On VA examination in July 2001, the 
appellant related headaches to squinching his eyes when he 
read or drove.  On VA examination in August 2001, he 
complained of headaches after and during reading.  Thus, the 
Board finds that service connection for a headache disability 
is not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  










	(CONTINUED ON NEXT PAGE)





ORDER

An evaluation in excess of 20 percent for a laceration of the 
right radial sensory nerve is denied.  

A rating in excess of 20 percent for degenerative disc 
disease of the lumbar spine is denied.  

A separate rating of 10 percent for left sciatic nerve 
impairment is granted from September 23, 2002.

Servie connection for bilateral hip pain is denied.

Service connection for spasms in the lower extremities is 
denied.

Service connection for spasms in the gluteus is denied.

Service connection for a right shoulder disorder is denied.  

Service connection for a left wrist disorder is denied.  

Service connection for a left foot disorder, to include 
plantar fasciitis and pes planus, is denied.  

Service connection for a disorder as a result of exposure to 
toxic fumes, to include a sinus disorder and allergies, is 
denied.  

Service connection for a headache disability is denied.


____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


